Citation Nr: 1723596	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-34 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for asthma, for substitution purposes.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1959 to August 1962.  He died in September 2013, during the pendency of this appeal.  The appellant in this case is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted the Veteran's claim of service connection for asthma and assigned an initial 30 percent disability rating, effective May 9, 2003.

The Board observes that in January 2014, the appellant filed a claim for accrued benefits.  In February 2017, the appellant was substituted for the Veteran in the pending claim, enabling her to proceed in the place of the Veteran to the completion of the original claim.  See 38 U.S.C. § 5121A(a)(1) (West 2014).  


FINDING OF FACT

The Veteran's service-connected asthma is not productive of any respiratory symptomatology.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.97, Diagnostic Code 6602 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor her representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2016).  The Veteran's service treatment records are on file, as are all available post-service clinical records which the Veteran and the appellant have specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2016).  

The Veteran was also afforded VA medical examinations in connection with his claim.  38 C.F.R. § 3.159(c) (4) (2016).  After reviewing the record, the Board expressly finds that the examination reports and medical opinions obtained are adequate.  The Board has considered the contentions of the appellant's attorney to the effect that the 2009 VA examination is inadequate because the examiner indicated that "he was unable to separate, or parse out, symptoms (to include diagnostic testing results) as the veteran suffered from two overlapping conditions:  service-connected asthma and nonservice-connected chronic obstructive pulmonary disease (COPD)."  Subsequent to that examination, however, VA obtained additional medical opinions to resolve the question at issue.  These opinions were predicated a review of the medical literature as well as a full reading of all available records, including diagnostic testing.  The medical opinions include detailed rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The appellant has not challenged the adequacy of the latter opinions.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Applicable Law

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In the case of an initial rating, the entire evidentiary record from the time of a Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's service-connected asthma has been rated under Diagnostic Code 6602, which contemplates bronchial asthma.

Under Diagnostic Code 6602, a 30 percent evaluation is warranted for an FEV-1 of 56 to 70 percent of predicted value, or, an FEV-1/FVC of 56 to 70 percent, or, daily inhalational or oral bronchodilator therapy, or, inhalational anti-inflammatory medication. 

A 60 percent evaluation is warranted for an FEV-1 of 40 to 55 percent of predicted value, or, an FEV-1/FVC of 40 to 55 percent, or, at least monthly visits to a physician for required care of exacerbations, or, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. 

A maximum 100 percent disability rating is assigned for an FEV-1 less than 40 percent of the predicted value, or, FEV-1/FVC less than 40 percent, or, more than one attack per week with episodes of respiratory failure, or, requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602.

Pulmonary Function Test (PFT) results are generally reported before and after the administration of bronchodilator therapy.  VA regulations require the use of post-bronchodilator results in determining disability ratings for Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845, unless post-bronchodilator results are poorer than pre-bronchodilator results.  38 C.F.R. § 4.96(d)(4).  There are no regulations specifying whether pre- or post-bronchodilator results should be used when determining disability ratings under DC 6602.  As a matter of convenience, this decision relates pre- and post-bronchodilator scores alike in summarizing PFT studies.

In evaluating individual PFT findings (FEV-1, FVC, etc.) under Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845, the Board must employ the result which the testing physician states most accurately reflects the Veteran's level of disability, when the disparity between this result and other PFT findings would support different disability ratings.  38 C.F.R. § 4.96 (d)(6).  No similar regulation directs the use of disparate PFT findings. 


Factual Background

VA medical records note a history of asthma.  The records also note current diagnoses of bronchitis and chronic obstructive pulmonary disease (COPD) for which service connection has not been awarded.  Respiratory symptoms included shortness of breath.  

The Veteran underwent a VA examination in February 2006.  At that time, it was noted that treatment for the appellant's respiratory condition included inhalation treatment, nebulizer treatment, and oral medication.  On physical examination, the Veteran had a regular heart rhythm and there was no wheezing, but occasional rhonchi.  The examiner reported that chest x-ray results at the time of the examination were consistent with a clinical diagnosis of COPD.

In the report of a September 2008 VA examination, the examining physician noted diagnoses of severe COPD, acute pneumonia resolved without objective residuals, and transient interstitial changes of uncertain etiology.  There was no finding of asthma on examination.  However, the examiner noted that the record clearly showed that the Veteran had pre-exiting familial asthma.  Subsequently, smoking superimposed on the pre-existing asthma and led to emphysema and asthmatic bronchitis, which was not caused or aggravated by military service.  

A VA medical opinion was obtained in August 2009.  The examiner noted that the Veteran's pertinent past medical history included bronchial asthma since childhood, pneumonia, bronchitis, congestive heart failure, and COPD.  Following a review of the record, the examiner diagnosed severe COPD (emphysema with asthmatic bronchitis) and asthma; however, she determined that the two conditions could not be fully separated.  

Results from a November 2010 PFT showed pre-bronchodilator FEV-1 to be 17 percent of the predicated value, FVC at 61 percent of the predicated value, and FEV-1/FVC at 29 percent of the predicated value.  Post-bronchodilator FEV-1 was 21 percent of the predicated value, FVC was 73 percent of the predicated value, and FEV-1/FVC was at 29 percent.  

The Veteran was provided a VA examination in June 2012 at which time COPD was noted.  The Veteran reported that when he is sedentary, he is on 2 liters of oxygen per nasal cannula and 3 liters of oxygen when he is active.  He also stated that he can only ambulate 15 feet before getting out of breath.  The examiner indicated that the Veteran's respiratory condition required the use of inhalational bronchodilator therapy, daily use of oral bronchodilators, and continuous use of outpatient oxygen therapy.  With regard to the service-connected asthma, the examiner reported that the Veteran has asthma, but had had no asthma attacks with episodes of respiratory failure in the past 12 months and had not had any physician visits for required care of exacerbations.  The examiner noted that an October 2011 chest x-ray revealed no acute cardiopulmonary abnormality.  

Although the Veteran required outpatient oxygen therapy, PFT was conducted.  Testing found pre-bronchodilator FEV-1 to be 26 percent of the predicated value, FVC at 57 percent of the predicated value, and FEV-/FVC at 30 percent of the predicated value.  Post-bronchodilator FEV-1 was 29 percent of the predicated value, FVC was 72 percent of the predicated value, and FEV-1/FVC was at 27 percent.  The examiner determined that the FEV-1/FVC results most accurately reflected the Veteran's level of disability.  She further noted that the Veteran did not have multiple respiratory conditions.  The examiner diagnosed COPD (emphysema with asthmatic bronchitis) with moderate functional limitations.  

In a July 2012 addendum medical opinion, the examiner who conducted the June 2012 VA examination clarified that, according to the medical literature, although COPD and asthma have similar characteristics, they are two distinct conditions in terms of disease onset, frequency, and reversibility of airway obstruction.  The onset of asthma typically occurs during childhood or adolescence while COPD most often develops in smokers and former smokers who are in their mid-40s.  With treatment, asthma patients have near-normal lung function and are symptom free between exacerbations.  COPD patients, on the other hand, rarely experience a day without symptoms.  Airflow obstruction in COPD sufferers is only partially reversible with smoking cessation and bronchodilator use.  The examiner noted that the 2009 VA examiner reported that the Veteran had been diagnosed with asthma as a child and was subsequently diagnosed with COPD as an adult.  The examiner noted that the Veteran had a history of cigarette smoking since the age of 10.  Given the Veteran's clinical history, the examiner explained that the diagnoses of asthma and COPD were separate and distinct.  With regard to symptoms, she determined that the Veteran's respiratory symptoms were more consistent with COPD.  

In an additional medical opinion obtained in September 2012, after providing a detailed definition of asthma and COPD in addition to distinguishing the associated symptoms of both conditions, the examiner again concluded that the PFT's obtained in this case best reflected the severity of the Veteran's COPD, not his asthma.  In support of this conclusion, the examiner explained that the hallmark of obstructive lung disease is a disproportionate reduction of FEV-1 as compared to the FVC.  The Veteran's FEV-1/FVC was 69 percent predicated.  The examiner noted that the Veteran did not show much improvement with a bronchodilator, which would generally occur if the symptoms were due to asthma.  

In an October 2012 VA medical opinion, the examiner reiterated that the Veteran's PFT findings reflected COPD and not asthma.  She explained that, in regards to asthma, the main problem was obstruction.  There is no reduction in lung volumes and there is no impairment to gas transport from the alveoli to the blood.  Therefore, the PFTs in asthma show a low FEV-1/FVC ratio, normal TLC, and normal or even increased DLCO and the obstruction improves with bronchodilator challenge.  In COPD, however, there is not only obstruction, but hyperinflation and air trapping with impairment in gas transport from air to blood.  Therefore, the PFTs in COPD show a low FEV-1/FVC ration, an elevated TLC, and a reduced DLCO/VA.  The obstruction is not reversible.  

In interpreting PFTs, obstruction is defined as FEV-1/FVC ration of less than the 5th percentile of the values obtained for normal.  Normal variant is 100 percent.  The examiner noted that the Veteran had a FEV-1/FVC value of 30 percent, which is very severe obstruction.  He also had a TLC of 60 percent, which is considered moderate restriction.  Diffuse capacity (DLCO) is that ability of gas to cross from the air across interstitium, and into the blood.  Normal values of DLCO are considered to be 50 percent or higher.  However, the Veteran had DLCO of 30 percent.  Therefore, the examiner opined that he Veteran's current condition and PFT's reflect that 100 percent of his symptoms were referable to COPD and zero percent were due to asthma.  

In the Veteran's substantive appeal received in November 2012, it was noted that the Veteran suffered from shortness of breath with any type of exertion and was unable to walk more than 10 to 15 feet due to his pulmonary insufficiencies.  It was asserted that his pulmonary status had increased to the point where he was no longer able to perform activities of daily living.  It was reported that the Veteran required the use of oral corticosteroids, to include in August 2009, August 2010, and October 2010.  It was also reported that in October 2010, his asthma condition had become so severe, that he was given an injection of methylprednisolone.

A review of the VA treatment records note a history of asthma, but demonstrate consistent treatment for COPD.  Notably, August 2009 treatment records record treatment for COPD.  The August 2010 VA treatment record notes that the Veteran presented with complaints that included coughing, wheezing intermittently, increased usage of nebulizer, and chronic shortness of breath with exertion.  At discharge, the impression was mild COP exacerbation and bronchitis.  Additionally, records dated in October 2010 demonstrate diagnoses of COPD and an upper respiratory infection.  

Analysis

Based on the record, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 30 percent for the Veteran's asthma for any portion of the rating period on appeal.  In this regard, the Veteran's asthma is not shown to have been manifested by an FEV-1 of 40 to 55 percent of predicted value, or, an FEV-1/FVC of 40 to 55 percent, or, at least monthly visits to a physician for required care of exacerbations, or, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. 

The Board notes that November 2010 PFT results revealed post-bronchodilator FEV-1 of 21 percent of the predicated value and FEV-1/FVC at 29 percent and results from a June 2012 PFT showed post-bronchodilator FEV-1 of 29 percent of the predicated value and FEV-1/FVC was at 27 percent, which would typically meet the criteria for a 100 percent disability rating.  However, in July 2012, September 2012, and October 2012 VA medical opinions, the examiner explained that the Veteran's respiratory symptoms and PFT's findings were due to his non-service-connected COPD and not due to his service-connected asthma.  Additionally, the Board notes that in the substantive appeal it was reported that the Veteran's service-connected asthma required the use of oral corticosteroids and injections, which supports the assignment of a 60 percent disability rating.  However, the VA medical records indicate that such treatment was for the Veteran's COPD, upper respiratory infections, and bronchitis, which are not service-connected.  Further, as stated herein, the VA examiner has indicated that the symptoms exhibited by the Veteran are due to COPD and not due to his service-connected asthma.  

The Board acknowledges that it is precluded from differentiating between the symptomology attributable to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, however, the medical evidence of record clearly differentiates between the Veteran's service-connected asthma and his non-service-connected COPD.  As detailed above, in the July 2012, September, 2012, and October 2012 VA medical opinions, the examiner concluded that the respiratory symptoms, including PFT testing results, were not attributable to the service-connected asthma.  Instead, the examiner determined that the symptoms were completely due to the Veteran's COPD.  There are no competent medical opinions of record to the contrary, and the appellant does not possess the requisite medical expertise to attribute particular respiratory symptoms to the Veteran's service-connected respiratory disability.  Therefore, because the Veteran's respiratory symptoms have specifically been attributed to non-service-connected disability (COPD), the Board may not use the stated symptoms in determining the current severity of the Veteran's service-connected asthma.  As such, a disability rating greater than the assigned 30 percent is not warranted. 

The Board has considered the statements of the Veteran and the appellant as to the extent of his symptoms.  The record is clear that the Veteran suffered from severe respiratory impairment during his lifetime.  The statements of the appellant and the Veteran are certainly competent to describe the severity of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  As explained above, the medical professionals in this case have explained that the Veteran's respiratory symptoms were due to nonservice-connected COPD and, therefore, such symptoms cannot be considered in assigning a rating for the Veteran's service-connected asthma. 

The Board has considered whether a higher rating is available under any other potentially applicable provision of the rating schedule.  However, the Board finds that a higher rating is not warranted based on any other provision of the rating schedule at any time throughout the period of appeal.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 30 percent for the Veteran's service-connected asthma, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to an initial rating in excess of 30 percent for asthma, for substitution purposes, is denied.



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


